UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-52317 ITP Energy Corporation (Exact name of registrant as specified in its charter) Nevada 98-0438201 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Via Federico Zuccari, 4, Rome, Italy 00153 (Address of principal executive offices)(zip code) + 39 (06) 5728 8176 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURINGTHE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after distribution of securities under a plan confirmed by a court. Yes[]No[] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of July 27, 2011, there were 36,107,500 shares of common stock outstanding. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company's Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 19, 2011 (the "Form 10-Q"), is solely to furnish Exhibit 101 to the Form 10-Q.Exhibit 101 provides the financial statements and related notes from the Form 10-Q formatted in XBRL (Extensible Business Reporting Language). No other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q continues to speak as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. ITEM 6. EXHIBITS Exhibit No. Description Articles of Incorporation (3) Bylaws (3) Articles of Merger between Netfone Inc. and ITP Energy Corporation, dated effective March 21, 2011 (4) Certificate of Change dated effective March 21, 2011 (4) Form of Common Stock (5) Form of Common Stock Warrant (5) Share Exchange Agreement, dated December 22, 2010, by and among Netfone Inc., Orange Capital Corp., and ITP Oil & Gas International S.A. (1) First Amendment to Share Exchange Agreement, dated December 22, 2010, by and among Netfone Inc., Orange Capital Corp., and ITP Oil & Gas International S.A., dated March 25, 2011. (2) Cariparma Senior Syndicated Loan Agreement, dated May 21, 2010. (5) Deutsche Bank Loan Agreement, dated February 26, 2010. (5) UniCredit Corporate Banking Loan Agreement, dated April 7, 2010. (5) Banco di Credito Cooperativo Laudense Loan and Mortgage Agreement, dated December 27, 2007. (5) Subsidiaries (5) Certifications of Manfredi Mazziotti di Celos Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (6) Certifications of Manfredi Mazziotti di Celso Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (6) Interactive data files pursuant to Rule 405 of Regulation S-T * * Filed herewith. Incorporated by reference to the Company’s current report on Form 8-K filed on December 30, 2010. Incorporated by reference to the Company’s current report on Form 8-K filed on March 31, 2011. Incorporated by reference to the Company’s Registration Statement on Form SB-2 filed December 1, 2004. Incorporated by reference to the Company’s current report on Form 8-K filed on March 23, 2011. Incorporated by reference to the Company’s current report on Form 8-K filed on May 5, 2011. Incorporated by reference to the Company’s quarterly report on Form10-Q filed onAugust 19, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ITP ENERGY CORPORATION By: /s/ Manfredi Mazziotti di Celso Manfredi Mazziotti di Celso Chief Executive Officer (Principal Executive Officer, Principal Accounting Officer and Principal Financial Officer) Date:September 9, 2011 3
